DETAILED ACTION
Applicant: MANETTI, Leonardo; FORTUNA, Damiano; & LEONORI, Massimiliano
Assignee: Imaginalis S.R.L.
Attorney: Robert Greenfeld (Reg. No.: 41,802)
Filing: Amendment filed 31 January 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1 and 4-26 are currently pending before the Office.  Claims 2-3 were each, individually, indicated as allowable.  Dependent claim 2 was incorporated into newly added independent claim 15, claim 3 was incorporated into independent claim 1, claims 15-26 were newly added, and claims 2-3 were cancelled.

Terminal Disclaimer
The terminal disclaimer filed on 02/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. 10,595,801 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Pages 8-11, filed 31 January 2022, with respect to objections & rejections have been fully considered and are persuasive in that the suggested amendments have been made (objections), the claims have been amended to incorporate previously indicated allowable subject matter (§103), and terminal disclaimers have been filed (double patenting).  The objections of the Specification & Claims have been withdrawn and the rejections of the claims have withdrawn. 

Allowable Subject Matter
Claims 1 and 4-26 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claims 1 and 15, the closest prior art references are: 
Yorkston et al. – which discloses a radiological imaging device for analyzing horse limbs (Yorkston et al.: Fig. 1), including an analysis area with a detector (24) and a source (22).  However, Yorkston et al. fails to disclose a drive unit controls the movement of the first and second modules along the first outer and inner through openings and furthermore controls the movement of the first and the second modules along the second outer and inner through openings (claim 15) or a conveyor configured to move the drive unit with respect to the first and the second analysis areas (claim 1) since the obviousness rationale above requires duplication of parts.

    PNG
    media_image1.png
    566
    537
    media_image1.png
    Greyscale

DiRisio (US Pub. 2017/0135652 w/ priority to 22 July 2014) – which discloses a Cone Beam Computed Tomography (CBCT) device (10) for limbs (20) with a detector (34) and a source (32) configured to analyze the limb (¶66; ¶¶74-75).  However, DiRisio fails to disclose a platform having a claim 15) or a conveyor configured to move the drive unit with respect to the first and the second analysis areas (claim 1).

    PNG
    media_image2.png
    340
    448
    media_image2.png
    Greyscale

Sukovic et al. (US Pub. 2006/0245539) – which discloses a CT scanning system for limbs (Sukovic et al.: Fig. 2) including a detector (14), a source (12), and a platform (Fig. 1 platform 35).  However, Sukovic et al. fails to disclose a device having first and a second analysis area, it fails to disclose the platform having first inner and outer through opening and second inner and outer through openings, and it fails to disclose a drive unit controls the movement of the first and second modules along the first outer and inner through openings and furthermore controls the movement of the first and the second modules along the second outer and inner through openings (claim 15) or a conveyor configured to move the drive unit with respect to the first and the second analysis areas (claim 1).

    PNG
    media_image3.png
    457
    408
    media_image3.png
    Greyscale

Furthermore, there isn’t any teaching or motivation for a radiological imaging device (1) configured to analyze a limb (10) including a first module (2) including a source (21), a second module (3) including a detector (31), a platform (7) having an outer support surface (7a) for the first and second modules (2,3) and an inner volume, the platform including first and second analysis areas (2a) wherein the first analysis area delimited by a first outer through opening (7d – w/ first module 2 attached) and a first inner through opening (7e – w/ second module 3 attached) and the second analysis area delimited by a second outer through opening (7d – on the other side w/o a module attached) and a second inner through opening (7e – on the other side w/o a module attached), a drive unit (4) attached to the first and the second modules to control movement of the first module (2) along the first outer through opening (7d) and the movement of the second module (3) along the first inner through opening (7e), and the drive unit controls the movement of the first and second modules along the first outer and inner through openings and furthermore controls the movement of the first and the second modules along the second outer and inner through openings (claim 15) or a conveyor (74) configured to move the drive unit with respect to the first and the second analysis areas (claim 1), in combination with the other claimed elements.  Claims 4-14 and 16-26 are allowed based on dependency.

    PNG
    media_image4.png
    466
    1479
    media_image4.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884